Citation Nr: 1703891	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to April 1946.  The Veteran died in October 2007, and the Appellant is his widow.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In June 2012, the Board denied the issue of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the June 2012 Board denial to the United States Court of Appeals for Veterans Claims (Court).  The June 2012 Board denial was vacated and remanded back to the Board by the Court in a June 2015 Order based on a June 2015 Joint Motion for Partial Remand.

The case was once again before the Board in December 2015, when it was remanded for additional development.  In a May 2016 decision, the Board again denied the Veteran's claim.  In August 2016, the May 2016 denial was vacated by the Board due to a failure to respond to the Appellant's representative's Freedom of Information Act (FOIA) request for copies of a February 2016 medical opinion and a March 2016 Supplemental Statement of the Case and request for a 90-day extension to begin following fulfillment of the FOIA request.  The FOIA request was fulfilled in August 2016.  While no ruling was made on the 90-day extension request, in September 2016 the Appellant's representative indicated that he would presume the request was granted and that the record would remain open through November 9, 2016, so that he could file arguments.  As that date has passed, and as the representative did, in fact, submit arguments, the Board may proceed with adjudication of the claim.

The Board apologies for the delays in the full adjudication of this case.

FINDINGS OF FACT

1.  The Veteran died in October 2007; the immediate cause of death listed on the death certificate was cardiopulmonary arrest due to sepsis syndrome, secondary to community-acquired or hospital-acquired pneumonia, secondary to retained secretion due to posterior tongue mass, with contributory causes listed as chronic obstructive pulmonary disease (COPD), chronic bronchitis, and arteriosclerotic cardiovascular disease.

2.  At the time of the Veteran's death, service connection was in effect for left eye traumatic cataract and right eye absolute glaucoma, multiple scars of the face and forehead with retained bodies, and a left leg residual gunshot wound scar, at a combined rating of 100 percent.

3.  The preponderance of the evidence is against a finding that the causes of the Veteran's death were etiologically related to his active service or to service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Appellant should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Appellant asserts that the Veteran's service-connected disabilities, in particular his total blindness, caused his death. 

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Upon review of the evidence, the Board finds that the weight of the competent medical evidence of record fails to link the causes of the Veteran's death to his service. 

The death certificate shows that the Veteran died in October 2007.  The causes of death were listed as cardiopulmonary arrest secondary to pneumonia, retained secretions, a pustular tongue mass, COPD, chronic bronchitis, arteriosclerotic heart disease, and chronic vascular disease.

At the time of the Veteran's death, service connection was in effect for traumatic cataract, left eye, and absolute glaucoma, right eye, rated 100 percent; scars of the face and forehead with retained foreign bodies, rated 10 percent; and a left leg scar, rated noncompensable.  

These disabilities are not listed on the Veteran's death certificate; however, service connection for the cause of the Veteran's death can still be established if there is evidence directly linking the Veteran's causes of death to his active service or service-connected disability.

Preliminarily, the Board notes that a disability evaluation of 100 percent was in effect for less than 10 years before the Veteran's death, from July 2002 until his death in October 2007.  Therefore, service connection for the cause of death is not available based on the Veteran being rated as totally disabled for 10 years prior to his death.  See 38 U.S.C.A. § 1318 (West 2014).

The Veteran's service treatment records are negative for any relevant findings.  Private treatment records in the years leading up to the Veteran's death reveal treatment for a number of disabilities, including respiratory issues, such as COPD, and blindness.  In August 2007, a private physician, Dr. F.C. wrote that the Veteran had been hospitalized the previous month due to senile dementia, atherosclerosis, hypertensive cardiovascular disease, COPD, pneumonia, total blindness, osteoarthritis, right sided weakness status post cerebrovascular accident, and a left inguinal hernia.  

In September 2007, Dr. F.C. wrote that the Veteran was hospitalized because of hematemesis and that there was a new growth on his tongue.  In November 2007, Dr. F.C. noted that the growth on the Veteran's tongue was probably malignant.  None of the treatment records, however, relate the Veteran's blindness to the progress of his other medical conditions.  Overall, the Board finds that the treatment records provide some evidence against this claim, clearly indicating from a lay prospective the serous nature of the Veterans nonservice connected condition before his death,   

In June 2008, another private physician, Dr. E.G., provided an opinion regarding the Veteran's death.  Dr. E.G. wrote that there was no mention in the Veteran's death certificate of his service-connected total blindness but opined that it, as well as the Veteran's non-service-connected peripheral neuropathy, made the Veteran functionally unable to care for his needs and therefore might have contributed to the weakening of his resistance, which could have contributed to general deconditioning of his muscles, tissues, and organ systems, especially the heart and lungs. Therefore, Dr. E.G. opined that the service-connected blindness and nonservice-connected peripheral neuropathy contributed to the Veteran's death.

Conversely, in February 2016 a VA examiner opined that the Veteran's service-connected disabilities did not cause his death.  The physician opined that although the Veteran's severe visual impairment may have had a severe impact on his ability to carry out the activities of daily living and that he would have required assistance to function, the loss of vision did not contribute to the Veteran's causes of death.  The examiner added that although loss of vision can put a person at a risk of accidents because he is unable to see his surroundings, that did not lead to the development of infection or any cardiopulmonary disease.  Thus, the physician opined, the Veteran's blindness, gunshot would scar on the left leg, and scars of the face and forehead less likely as not contributed to his death. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, there are two competent medical opinions.  In June 2008, Dr. E.G. opined that blindness and peripheral neuropathy contributed to the Veteran's death.  In February 2016, a VA examiner opined that the Veteran's blindness, gunshot would scar on the left leg, and scars of the face and forehead did not contribute to his death.  The Board finds that Dr. E.G.'s opinion regarding the etiology of the Veteran's causes of death has low probative value, as it is speculative and draws conclusions that are not supported by rationale or citation to medical principles.  While Dr. E.G. ultimately stated the opinion in a conclusory fashion, the reasoning behind the opinion remained speculative.  

In addition, the physician did not note any review of the Veteran's claims file or medical history.  The Board finds that Dr. E.G.'s opinion is less persuasive than the VA opinion which, conversely, involved a review of the Veteran's claims file and medical records, speaks to the Veteran's particular case, and is not speculative in nature.

The Board also finds that the post-service medical records do not provide a factual basis to connect the Veteran's blindness to his death.  There is no indication in the treatment records that would reveal that the Veteran's service-connected disabilities contributed to his death.  

Furthermore, to the extent that the Veteran's tongue mass, listed as a cause of death, was malignant, no competent suggestion has been made and the evidence does not reflect that such mass manifested within one year of service or is otherwise related to the Veteran's active duty service.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Appellant's contention that the Veteran's service-connected disabilities caused or contributed to his death.  The Appellant's contention, however, is not competent evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R.  § 3.159(a)(1).  While the Appellant is competent to attest to the fact that the Veteran died in October 2007 of specific causes (that are listed on his death certificate), she is not competent to opine as to the etiology, or cause, of the causes of death, because that matter would require medical expertise.  Id.; Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  As such, the Board finds the February 2016 VA examiner's opinion more probative.

While the Board appreciates the late Veteran's service and acknowledges the Appellant's frustration, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  The most probative medical evidence of record reflects that the Veteran's causes of death were not related to his military service or to his service-connected disabilities.  

For these reasons, service connection for the cause of the Veteran's death is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A June 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007).  

With respect to the duty to assist, service treatment records, private treatment records, and lay evidence are associated with the record.  A VA opinion was obtained in February 2016.  In that regard, the Board notes the arguments of the Appellant's representative that the February 2016 opinion is inadequate for purposes of determining service connection for the cause of the Veteran's death and that the claim should be granted or a new examination obtained.  

Specifically, the representative has argued that the examiner, a VA endocrinologist, did not fully address the questions posed by the Board's remand and did not opine as to whether the Veteran's service-connected conditions rendered him materially less capable of resisting the effects of the other diseases causing death.  The Board notes that the examiner phrased the ultimate opinion as "the claimed condition was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness" and that it was "less likely than not that the Veteran's blindness, gunshot wound scar on the left leg, and scars of the face and forehead contributed materially and substantially to his demise."  The inquiry posed in the remand directed the examiner to opine as to "whether it is at least as likely as not . . . that one or more of the Veteran's service-connected disabilities, alone or in combination, caused or contributed substantially or materially to his death."  

While the phrasing of the response may have differed from the phrasing of the request, the Board finds the rationale provided by the examiner sufficiently addressed the question posed in the remand directive.  As discussed below, the examiner opined as to why the Veteran's death was unrelated to his service-connected disabilities, which rationale encompasses the potential of both direct or contributory causation; contributory causation includes rendering the Veteran materially less capable of resisting the effects of the other diseases causing death.  

The Veteran's representative has also argued that the rationale provided by the examiner is insufficient.  The Board finds, however, that the rationale references the Veteran's medical history, was formulated following a review of the Veteran's medical records and claims file, and provides an adequate explanation of the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Finally, the representative has also argued that an endocrinologist was not an appropriate clinician to render the requested opinion.  In that regard, the Board notes that the remand specified only that an "appropriate medical professional" should provide an opinion.  The United States Court of Appeals for the Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  No probative evidence suggests that the VA endocrinologist was not competent to provide the requested opinion despite the fact that the Veteran's service-connected disabilities and causes of death did not involve endocrinologic conditions.  Accordingly, as the February 2016 opinion is thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record, there is no reason to find the opinion inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

The Board also finds substantial compliance with the December 2015 remand directives with respect to the issue on appeal, as a VA opinion was obtained and the issue readjudicated.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


